Citation Nr: 0724441	
Decision Date: 08/08/07    Archive Date: 08/20/07

DOCKET NO.  04-11 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE


Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a left knee condition, and if so, entitlement to 
service connection for the same. 


REPRESENTATION


Appellant represented by:	The American Legion


LAW CLERK FOR THE BOARD


C. Auringer, Law Clerk




INTRODUCTION

The veteran served on active duty from January 1951 to 
October 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied entitlement to the 
benefit currently sought on appeal.

A review of the record reveals that the veteran's claim for 
service connection for residuals of a left knee condition was 
originally denied by an April 1955 rating decision.  This was 
upheld by the Board in August 1956.  In its July 2003 rating 
decision, the RO reopened the claim and issued a denial on 
the merits.  Nevertheless, regardless of the RO's actions, 
the Board must still determine whether new and material 
evidence has been submitted.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001) (reopening after a prior 
unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996) (reopening after a prior Board denial); Wakeford 
v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with 
its own regulations by ignoring issue of whether any new and 
material evidence had been submitted to reopen the veteran's 
previously and finally denied claims).  


FINDINGS OF FACT

1.  By an RO decision dated in April 1955, the veteran's 
claim for service connection for residuals of a left knee 
condition was denied.  He appealed this decision and the 
Board denied the claim by decision dated in August 1956.

2.  Evidence received since August 1956 relates to an 
unestablished fact necessary to substantiate the claim for 
service connection and raises a reasonable possibility of 
substantiating the claim.

3.  The veteran's residuals of a left knee condition have 
been medically related to the veteran's service. 

CONCLUSIONS OF LAW

1.  The August 1956 Board decision is final.  38 U.S.C.A. §§  
705, 709 (1952); 38 C.F.R. § 19.5 (1949).   

2.  The evidence added to the record since August 1956 is new 
and material; the claim is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2006).

3.  A left knee disability was incurred in the veteran's 
active duty service.  38 U.S.C.A. §§ 1101, 1110, 1111, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As a preliminary matter, the Board notes that the agency of 
original jurisdiction (AOJ) has a duty to notify and assist 
the veteran under 38 U.S.C.A. § 5103 (West 2002) and 
38 C.F.R. § 3.159 (2006).  As will be discussed below, the 
Board finds that service connection for residuals of a left 
knee condition is warranted; therefore, a full discussion of 
whether VA met these duties is not needed.  It is important 
to note, however, that although the record reflects that the 
AOJ has not provided notice with respect to the initial 
disability rating and effective date elements of the claim, 
those matters are not currently before the Board and the AOJ 
will have the opportunity to provide the required notice 
before its decision.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

New & Material Evidence

The veteran seeks service connection for residuals of a left 
knee condition, which he contends was incurred in service.  
By rating decision dated in April 1955, the RO denied the 
veteran's claim for a left knee condition on the basis that 
it pre-existed his military service and was not aggravated by 
service.  The veteran perfected an appeal with respect to 
this decision, and in August 1956 the Board denied his 
appeal.  

Applicable law provides that the August 1956 Board decision 
is final.  38 U.S.C.A. §§  705, 709 (1952); 38 C.F.R. § 19.5 
(1949).  Once a decision becomes final, new and material 
evidence is required to reopen the claim which was denied.  
38 U.S.C.A. § 5108 (West 2002). 

"New" evidence is existing evidence not previously 
submitted to agency decisionmakers.  "Material" evidence is 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  "New and material 
evidence" can neither be cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a) (2006).

In the application which is the subject of this appeal, the 
veteran submitted a private physician's statement finding 
that the veteran's current knee disability is related to an 
injury and acute locking episode in service which required 
surgery.  Presuming its credibility for the limited purpose 
of ascertaining its materiality, this opinion is found to 
relate to an unestablished fact necessary to substantiate the 
claim, specifically that the current disorder is related to 
his in-service injury.  Because a positive relationship is 
noted, the statement also raises a reasonable possibility of 
substantiating the claim.  Therefore, the veteran is found to 
have submitted new and material evidence sufficient to reopen 
his previously denied claim.

Because the AOJ has weighed the merits of the claim, to 
include the nexus opinion on which the claim is reopened, 
there is no prejudice to the veteran for the Board to render 
a decision on the merits here.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).



Service Connection

The veteran seeks service connection for residuals of a left 
knee condition which the RO has determined was a preexisting 
injury that was not aggravated by service.  Every veteran 
shall be taken to have been in sound condition when examined, 
accepted and enrolled for service, except as to defects noted 
at the time of the examination, acceptance and enrollment, or 
where clear and unmistakable evidence demonstrates that the 
disease or injury existed before acceptance and enrollment, 
and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 
1137.   "The government must show clear and unmistakable 
evidence of both a preexisting condition and a lack of in-
service aggravation to overcome the presumption of soundness 
for wartime service under section 1111."  Wagner v. 
Principi, 370 F.3d 1089 (Fed. Cir., 2004).  Further, "if the 
government fails to rebut the presumption of soundness under 
section 1111, the veteran's claim is one for service 
connection" rather than for service-connected aggravation.  
Id.

Under 38 C.F.R. § 3.304(b)(1), a history alone does not 
constitute a notation for purposes of the presumption.  
However, it will be considered with other clinical 
observations made at the time of the examination. 

At the time of the veteran's enlistment exam in January 1951, 
clinical evaluation found his lower extremities to be normal.  
He was given a physical profile of 1, no notations were made 
regarding a current knee disability, and he was found 
qualified for service.  Five months later, while seeking 
treatment for left knee pain, the veteran reported that he 
had injured his left knee playing football one and one half 
years prior to entering military service, and that the injury 
was treated with a cast and immobilization.  The physician at 
the time attributed the veteran's knee pain to the pre-
service knee injury reported by the veteran.

The veteran's statement alone about his pre-service knee 
injury does not constitute the type of evidence that would 
serve as the basis for a finding that a condition preexisted 
service.  See Paulson v. Brown, 7 Vet. App. 466 (1995).  
There is no medical evidence indicating the presence of a 
disability prior to service.  Nor did the veteran's 1951 
enlistment exam reveal any pathology regarding the knee.    

As the veteran's history of a pre-service knee injury is not 
enough to overcome the presumption of soundness, and based on 
the clinical findings showing the veteran's knee to be normal 
at the time of his entrance exam and the absence of any 
notation of a knee disability or injury at that time, the 
veteran is presumed to have been in sound condition when 
accepted for service; therefore, the veteran's claim is one 
for service connection rather than aggravation.    

In order to establish service connection, three elements must 
be established.  There must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See 38 C.F.R. § 3.303 (2006); see also Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

The veteran's diagnosis of residuals of a left knee condition 
is not in dispute, as treatment records clearly establish 
this.  See, e.g., private physician statement, March 2003; VA 
Examination, March 1955, and; service medical records.  The 
question is whether that disability is related to an injury 
or event the veteran experienced in service.  

In the context of seeking medical treatment, the veteran 
reported to his private physician that approximately five 
months after entering service, he twisted his knee and 
experienced an acute locking episode while marching.  The 
Board notes that the veteran is competent to testify as to 
his in-service experiences and symptoms.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).    

In addition to determining competency, the Board must also 
weigh the credibility of the veteran's lay evidence.  In that 
vein, service medical records confirm that the veteran sought 
medical treatment for a painful left knee five months after 
entering service.  The veteran was diagnosed with an internal 
left knee derangement with a torn medial meniscus, and 
underwent a meniscectomy.  As it is supported by service 
medical records, the veteran's report of an in-service injury 
is determined to be credible and the second element of 
service connection has been established.

The remaining question then is whether the veteran's current 
disability is medically related to his in-service knee 
injury.  The veteran has submitted a medical opinion from his 
treating orthopedic surgeon who recounts the veteran's 
statement regarding a preexisting injury to his knee.  He 
further states, however, that the re-injury in service was 
most likely due to an acute tear.  The opinion implies that 
the current disability is related to that re-injury.  This 
opinion is deemed credible as it is based on the surgeon's 
four year history of treating the veteran, his access to the 
veteran's medical record, and the provision of a reasonable 
basis in support of the opinion.  It also represents the sole 
medical opinion on the issue of etiology.  Absent evidence to 
the contrary, the Board is not in a position to further 
question it.  See Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  Accordingly, service connection is warranted.


ORDER

Entitlement to service connection for residuals of a left 
knee condition is granted.


____________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


